DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the subject matters that “the portion of the compound semiconductor material” forms a planar uppermost surface, and a lower device surface; but, it fails to clarify:   
what is/are the definitely positional relationship(s) between the recited recess and the recited compound semiconductor device; and/or whether any portion of the recited compound semiconductor device is definitely inside or outside the recited recess;  and/or whether any portion of the recited bonding material and/or the second metal pad is/are definitely inside or outside the recited recess; and/or whether any portion of the 
whether the recited planar uppermost surface formed by the recited portion of compound semiconductor material that also forms the recited lower device surface is definitely of an entirety, or only a portion, of the uppermost surface formed by the recited compound semiconductor material and/or the recited compound semiconductor device.
Claims 12 and 22 each recite the subject matters that the portion of the compound semiconductor material has a planar lowermost surface, which is lower than the lower device surface; but it fails to clarify: whether the recited planar lowermost surface is definitely formed by the recited “the portion” of the compound semiconductor material that already forms the recited lower device surface, or by another portion of the compound semiconductor material that does not form the recited lower device surface.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2 and 11, insofar as being in compliance with 35 USC 112, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Floyd (US 6,002,507).

Regarding claim 11, in addition to what have been discussed above, it is further noted that: the surface of the substrate in Floyd can naturally function as at least a part of a waveguide, as it can naturally direct and/or reflect/guide and the light wave (the one emitted from the compound semiconductor device) to a defined direction.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-6, 8-10 and 21, insofar as being in compliance with 35 USC 112, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Floyd.
The disclosure of Floyd is discussed as applied to claims 2 and 11 above.
Floyd does not more expressly disclose the features that the device can include a planarization material (as what is/are recited in claims 3-6); that the bonding metal can comprise an InPd alloy (as what is/are recited in claims 8 and 9); that the metal pads can be formed of Ti or W (claim 10), and/or that the uppermost surface of the device material and the uppermost substrate surface can be coplanar (claim 21).  

that such InPd metal, such as In0.7Pd0.3, can be commonly and desirably used as a bonding material for achieving desired bonding property (Note: such well-known note can be readily evidenced/supported in the prior art such as Bickford (Applied Physics Letters 89, 012106 (2006), p. 89; of record)); and/or 
metal pads can be commonly and desirably formed of Ti or W for achieving desired bonding property with desired material choice; and/or
that heights of the uppermost surface of the device material and the uppermost substrate surface are each art-recognized, result-oriented important parameters, subject to routine experimentation and optimization.  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate each or all of such art-well-known features into the device of Floyd, so that an integrated optical device would be obtained with: desired device planarization and/or passivation, desired and/or required bonding properties and/or material choices, and/or desired heights optimizations, as it has been held that (with respect to materials):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); 
and/or that (with respect to heights optimization):
.

Response to Arguments
Applicant’s arguments with respect to claims rejected above have been considered but are moot because of the new ground of rejection set forth above in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898